


Exhibit 10.2

 

Execution Copy

 

OCTOBER 8, 2014

 

 

OM GROUP (UK) LIMITED

 

 

OM ASSET MANAGEMENT PLC

 

 

CO-INVESTMENT DEED

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

DETERMINATION OF AFTER-TAX AMOUNTS

4

 

 

 

3.

PAYMENTS

6

 

 

 

4.

RECONCILIATION

7

 

 

 

5.

CONSENT AND INFORMATION RIGHTS; OTHER TERMS

7

 

 

 

6.

TERMINATION

8

 

 

 

7.

LATE PAYMENTS

8

 

 

 

8.

NOTICES

8

 

 

 

9.

ARBITRATION

9

 

 

 

10.

ASSIGNMENT; AMENDMENTS; WAIVERS; AND SUCCESSORS

11

 

 

 

11.

WITHHOLDING

12

 

 

 

12.

CONFIDENTIALITY

12

 

 

 

13.

NO JOINT VENTURE

12

 

 

 

14.

COUNTERPARTS

12

 

 

 

15.

ENTIRE DEED; NO THIRD-PARTY BENEFICIARIES

12

 

 

 

16.

GOVERNING LAW

13

 

 

 

17.

SEVERANCE

13

 

 

 

18.

REMEDIES

13

 

 

 

19.

FURTHER ASSURANCES

14

 

 

 

SCHEDULE 1

FORMAT OF CO-INVESTMENTS SCHEDULE

16

 

i

--------------------------------------------------------------------------------


 

This CO-INVESTMENT DEED is made on October 8, 2014

 

BETWEEN:

 

(1)                                OM GROUP (UK) LIMITED a company incorporated
and registered in England and Wales with company number 3591572 whose registered
office is at 5th Floor, Millennium Bridge House, 2 Lambeth Hill, London EC4V 4GG
(together with its successors and permitted assigns, “OMGUK”); and

 

(2)                                OM ASSET MANAGEMENT PLC a company
incorporated and registered in England and Wales with company number 09062478
whose registered office is at 5th Floor, Millennium Bridge House, 2 Lambeth
Hill, London EC4V 4GG (together with its successors, “OMAM”).

 

WHEREAS

 

(A)                               As of the date of this Deed, OMGUK
beneficially owns all of the issued share capital of OMAM. Each of OMGUK and
OMAM is a party to the Shareholder Agreement.

 

(B)                              On June 30, 2014, OMAM filed the Registration
Statement pursuant to which (as amended) OMGUK will offer for sale to the public
a certain number of its ordinary shares of OMAM.

 

(C)                              Immediately following the closing of the IPO,
the OMAM Subsidiaries will own the Pre-IPO Co-Investments and will expect to
receive amounts in respect of the Pre-IPO Co-Investments.

 

(D)                              In anticipation of the IPO, and pursuant to the
Shareholder Agreement, the parties will enter into this Deed in order to
establish arrangements whereby, subject to completion of the IPO, OMGUK would be
entitled to receive cash payments from OMAM in respect of amounts realised by
the OMAM Subsidiaries in respect of the Pre-IPO Co-Investments.

 

IT IS AGREED as follows:

 

1.                                      DEFINITIONS

 

1.1                               Defined terms used in this Deed shall have the
same meanings as provided in the DTA, save that the following terms set forth in
this clause 1 shall have the following meanings:

 

“After-Tax Amounts” means, as of the end of a Subject Taxable Year with respect
to OMAM or any OMAM Subsidiary, (i) the Co-Investment Amounts in respect of such
Subject Taxable Year, plus or minus (ii) the received Co-Investment Tax
Liability with respect to such Subject Taxable Year(1).

 

“Amended Co-Investments Schedule” is defined in clause 2.3.

 

“Co-Investment Adjustment Amount” is defined in clause 3.4.

 

“Co-Investment Amounts” means all amounts that have been received by OMAM or the
OMAM Subsidiaries from or in respect of the Pre-IPO Co-Investments in a Subject
Taxable Year, in cash or other property (provided that if property other than
cash is received, the

 

--------------------------------------------------------------------------------

(1)  For the purposes of calculating the amount of any After-Tax Amounts, the
amount of tax chargeable on any distribution will take account of any foreign
tax credits and other tax assets in relation to the Pre-IPO Co-Investments,
including any tax losses realized in respect of the Pre-IPO Co-Investments.

 

--------------------------------------------------------------------------------


 

amount of such property for these purposes shall be its market value on the date
of receipt by OMAM or the relevant OMAM Subsidiary), in respect of all Post-IPO
Tax Periods, including (without limitation) any distributions, disposal
(including redemption) proceeds and carried interest payments from or in respect
of the Pre-IPO Co-Investments, but provided that the Co-Investment Amounts shall
not include any amounts paid to OMAM or any of the OMAM Subsidiaries as
management, performance or incentive fees in their capacity as manager of any
Pre-IPO Co-Investments.

 

“Co-Investment Tax Liability” in respect of any Subject Taxable Year means the
net income or net loss for a Subject Taxable Year in respect of the
Co-Investment Amounts received during such Subject Taxable Year, after taking
into account the income, profits, gains, losses and any Relief with respect to
such Co-Investment Amounts, multiplied by the Tax Rate applicable in such
Subject Taxable Year. For these purposes, a Tax liability shall be a negative
number and a Tax benefit shall be a positive number.

 

“Co-Investments Schedule” is defined in clause 2.1.

 

“Deed” means this co-investment deed.

 

“DTA” means the deferred tax asset deed entered into on or about the date hereof
between OMAM and OMGUK.

 

“Expert” has the meaning set forth in clause 4.1.

 

“OMAM Subsidiaries” collectively means OMAM US, Inc. and its Subsidiaries
(including OMUSH), and individually means any of OMAM US, Inc. or any of the
Subsidiaries of OMAM US, Inc.

 

“OMAM US, Inc.” means OMAM US, Inc., a Delaware corporation, which is a direct,
wholly-owned subsidiary of OMAM.

 

“OM plc” means Old Mutual plc, a company incorporated and registered in England
and Wales with company number 3591559.

 

“Pre-IPO Co-Investments” means the limited partnership interests and limited
liability company interests owned by OMAM and the OMAM Subsidiaries prior to
completion of the IPO, as set forth in a separate letter delivered by OMAM to
OMGUK on or prior to the date of this Deed.

 

“Quarterly Estimated After-Tax Amount” means A multiplied by B

 

where:

 

A                                       means all amounts that have been
received by OMAM or the OMAM Subsidiaries from or in respect of the Pre-IPO
Co-Investments, in cash or other property (provided that if property other than
cash is received, the amount of such property for these purposes shall be its
market value on the date of receipt by OMAM or the relevant OMAM Subsidiary),
including (without limitation) any distributions, disposal (including
redemption) proceeds and performance or incentive fees (including, without
limitation, carried interest) from or in respect of the Pre-IPO Co-Investments,
during the three month period ending on the last day of the month preceding the
relevant payment date; and

 

B                                       is 80%.

 

2

--------------------------------------------------------------------------------


 

“Reconciliation Dispute” has the meaning set forth in clause 4.1.

 

“Relief” means any allowance, credit, deduction, exemption, loss, asset,
attribute or set-off in respect of Tax or relevant to the computation of any
income, profits or gains for the purposes of any Tax, or any repayment or saving
of Tax (including any repayment, supplement or interest in respect of Tax).

 

“Schedule” has the meaning set forth in clause 2.5.

 

“Subsidiaries” means, with respect to a Person, any corporation, limited
liability company, partnership, association, business, trust, joint venture,
business entity or other entity of any kind or nature, of which more than fifty
percent (50%) of either the equity interests or the voting control is, directly
or indirectly through Subsidiaries or otherwise, beneficially owned by such
Person, or of which such Person, or of which such Person or any Subsidiary
serves as the general partner (in the case of a limited partnership) or the
manager or managing member (in the case of a limited liability company);
provided that (i) no Fund or any Subsidiary of a Fund shall be a Subsidiary for
the purposes of this Deed; (ii) the Company and its Subsidiaries will not be
deemed to be Subsidiaries of OM plc or OMGUK, and OMGUK and OM plc and their
affiliates (other than the Company and its Subsidiaries) will not be deemed to
be Subsidiaries of the Company; and (iii) for the purposes of this definition,
notwithstanding anything to the contrary contained herein, each of Heitman LLC
and Investment Counselors of Maryland, LLC shall be considered “Subsidiaries” of
the Company.

 

“Tax Rate” means the highest effective marginal combined federal, state, local
or foreign tax rate in effect in a particular Subject Taxable Year, applicable
to the particular income or gain attributable to the Co-Investment Amounts
(taking into account (i) the deductibility of state and local income taxes for
U.S. federal income tax purposes, and (ii) the deductibility of local income
taxes for state tax purposes).

 

“True-Up Payment” is defined in clause 3.3.

 

1.2                               In this Deed (except where the context
otherwise requires):

 

(a)                                 any reference to a clause is to the relevant
clause of this Deed and any reference to a sub-clause is to the relevant
sub-clause of the clause in which it appears;

 

(b)                                 the table of contents and clause, schedule
and paragraph headings are included for convenience only and shall not affect
the interpretation of this Deed;

 

(c)                                  use of the singular includes the plural and
vice versa;

 

(d)                                 use of any gender includes the other
genders;

 

(e)                                  any reference to “Persons” includes natural
persons, firms, partnerships, companies, corporations, associations,
organisations, governments, states, governmental or state agencies, foundations
and trusts (in each case whether or not having separate legal personality and
irrespective of the jurisdiction in or under the law of which it was
incorporated or exists);

 

(f)                                  a reference to a “party” is a reference to
a party to this Deed and, subject to clause 10, a reference to a “party”
includes a reference to that party’s successors in title and that party’s
permitted transferees (if any);

 

(g)                                  if a period of time is specified and it
dates from a given day or the day of an act or event, it shall be calculated
exclusive of that day;

 

3

--------------------------------------------------------------------------------


 

(h)                                 if a party must do something on a given day,
they must do it by 5:00pm on that day (unless this Deed expressly states
otherwise).  If they do the thing after 5.00pm on a day they are treated as not
having done it until the next day.  A reference to a time of day is a reference
to London time;

 

(i)                                     a reference to “writing” does not
include email;

 

(j)                                    a reference to a statute or statutory
provision is a reference to that statute or statutory provision and to all
orders, regulations, instruments or other subordinate legislation made under the
relevant statute;

 

(k)                                 any reference to a statute, statutory
provision, subordinate legislation, code or guideline (“legislation”) is a
reference to such legislation as amended and in force from time to time and to
any legislation which re-enacts, rewrites or consolidates (with or without
modification) any such legislation ;

 

(l)                                     a reference to a governmental authority
includes any successor to that governmental authority;

 

(m)                             any reference to an English legal term for any
action, remedy, method of judicial proceeding, legal document, legal status,
court, official or any legal concept or thing shall, in respect of any
jurisdiction other than England, be deemed to include a reference to what most
nearly approximates in that jurisdiction to the English legal term;

 

(n)                                 the ejusdem generis rule shall not apply and
accordingly general words introduced by the word “other” or any similar word, or
followed by the words “including”, “includes”, “include”, “in particular” or any
similar words, shall not be given a restricted meaning because they are preceded
or followed by more specific words;

 

(o)                                 any reference to another document or any
provisions of that document shall be construed as a reference to it as it is in
force for the time being and as amended in accordance with the terms of the
document or, as the case may be, with the agreement of the relevant parties or
the consent of a specified party; and

 

(p)                                 it is the intention of the parties that
every covenant, term and provision of this Deed shall be construed simply
according to its fair meaning and not strictly for or against any party, it
being understood and agreed that the parties to this Deed are sophisticated and
have had adequate opportunity and means to retain counsel to represent their
respective interests and to otherwise negotiate the terms and provisions of this
Deed. Accordingly, the parties hereby waive, to the fullest extent permitted by
applicable law, the benefit of any applicable law that would require that in
cases of uncertainty, the language of a contract should be strictly construed
against, or most strongly construed against, the party who drafted such
language.

 

2.                                      DETERMINATION OF AFTER-TAX AMOUNTS

 

2.1                               Subject to clause 2.2, on each Schedule
Delivery Date, OMAM shall provide to OMGUK:

 

(a)                                 a schedule (a “Co-Investments Schedule”) in
the format set out in Schedule 1 showing in reasonable detail:

 

(i)                                     the calculation of the After-Tax Amounts
for each OMAM Subsidiary for each relevant Subject Taxable Year;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  the amounts previously paid in respect of
the relevant Subject Taxable Year pursuant to clause 3.2; and

 

(iii)                               where relevant, any Co-Investment Adjustment
Amount; and

 

(b)                                 all supporting information (including
working papers and valuation reports) reasonably necessary to support the
calculation of the amounts set forth on the Co-Investments Schedule.

 

2.2                               In calculating the After-Tax Amounts in
respect of the Straddle Period:

 

(a)                                 the relevant Subject Taxable Year shall on a
notional basis be split into two periods, one beginning before, and ending
immediately on (and including) the closing date of the IPO and the second
beginning on the day immediately following the closing date of the IPO;

 

(b)                                 the After-Tax Amounts in respect of the
relevant Subject Taxable Year will be allocated between the portion of the
Straddle Period ending on and including the closing date of the IPO and the
portion beginning on the day immediately following the closing date of the IPO
on the basis of the number of days in each period, with the After-Tax Amounts
attributable to the latter period being included for the purposes of
clause 2.1(a)(i) above; and

 

(c)                                  the relevant Co-Investments Schedule shall
include adequate details of any allocation process referred to in
clause 2.2(b) above.

 

2.3                               A Co-Investments Schedule provided in
accordance with clause 2.1 shall be amended from time to time by OMAM:

 

(a)                                 in connection with a Determination affecting
such Schedule;

 

(b)                                 to correct inaccuracies in the Schedule;

 

(c)                                  to comply with the Expert’s determination
in connection with a Reconciliation Dispute or any award under clause 9.2; or

 

(d)                                 to reflect a change (relative to the amounts
in the original Co-Investments Schedule) in the After-Tax Amounts for a Subject
Taxable Year attributable to an amendment to a Tax Return filed for a relevant
Subject Taxable Year (such amended Co-Investments Schedule, an “Amended
Co-Investments Schedule”).

 

2.4                               OMAM shall also amend a Co-Investments
Schedule at the request of OMGUK to reflect any of the events noted in clause
2.3 and in accordance with the procedures set forth in clauses 2.5 and 2.6.

 

2.5                               OMAM shall provide any Amended Co-Investments
Schedule to OMGUK as soon as practicable and in any event within 30 Business
Days of the occurrence of an event referred to in clauses (a) to (d) of
clause 2.3, and any such Amended Co-Investments Schedule shall be subject to the
approval procedures described in clause 2.6.

 

2.6                              Whenever OMAM delivers to OMGUK a
Co-Investments Schedule or an Amended Co-Investments Schedule (for the purposes
of this clause 2.6, a “Schedule”) pursuant to this Deed, OMAM shall also:

 

5

--------------------------------------------------------------------------------


 

(a)                                 deliver to OMGUK schedules, valuation
reports, if any, and working papers providing reasonable detail regarding the
preparation of the Schedule and an Advisory Firm report in form and substance
reasonably satisfactory to OMGUK, if requested by OMGUK, related to such
Schedule (the cost and expense of which shall be borne equally by OMGUK and
OMAM); and

 

(b)                                 allow OMGUK reasonable access to the
appropriate representatives at each relevant OMAM Subsidiary and at the Advisory
Firm in connection with a review of such Schedule. OMGUK will have 15 Business
Days after receiving the relevant Schedule to provide OMAM with a notice of
objection in relation to such Schedule made in good faith. If the parties, for
any reason, are unable to successfully resolve the issues raised in any notice
within 30 Business Days of receipt by OMAM of such notice then the
Reconciliation Procedures shall be applied.

 

3.                                      PAYMENTS

 

3.1                               Subject to clauses 3.2 and 3.3, OMAM shall for
no consideration annually pay to OMGUK cash amounts equal to the After-Tax
Amounts in respect of each Subject Taxable Year as calculated under this Deed.
The After-Tax Amounts shall be identified in a Co-Investments Schedule or
Amended Co-Investments Schedule within 10 Business Days of the date upon which
the relevant Co-Investments Schedule or Amended Co-Investments Schedule (as
applicable) becomes final as regards the After-Tax Amounts in question in
accordance with clauses 2.6 and 4.

 

3.2                               OMAM will pay to OMGUK cash amounts equal to
the Quarterly Estimated After-Tax Amounts, as installments of the anticipated
After-Tax Amounts in respect of each relevant Subject Taxable Year, on 15 March,
15 June, 15 September and 15 December in that Subject Taxable Year.  The first
such payment shall be made on the later of 15 December 2014 and 30 calendar days
following the closing of the IPO.

 

3.3                               To the extent the payment required under
clause 3.1 has not yet been satisfied in respect of any relevant Subject Taxable
Year by payments made under clause 3.2, as of November 30, 2015, and each
November 30 thereafter, OMAM, utilizing such information as it reasonably
possesses as of such date (including the amounts set forth on the Tax Return for
the immediately preceding Subject Taxable Year, if such Tax Return has been
filed or substantially prepared as of such date), shall make a payment to OMGUK
equal to the excess of the After-Tax Amounts in respect of the immediately
preceding Subject Taxable Year over the aggregate of the payments previously
made under clause 3.2 in respect of such Subject Taxable Year (the “True-Up
Payment”).  Any such True-Up Payment shall be treated as reducing OMAM’s
liability to make payment to OMGUK under clause 3.1 above to the extent that
such payment relates to the After-Tax Amounts identified in the relevant
Co-Investments Schedule or Amended Co-Investments Schedule.

 

3.4                               Subject to clauses 3.5 and 3.6, if:

 

(a)                                 a Co-Investments Schedule indicates that the
cumulative payments made pursuant to clause 3.2 and True-Up Payments made
pursuant to clause 3.3 (if any) in relation to a relevant Subject Taxable Year
exceeds (or are less than) the After-Tax Amounts in relation to that Subject
Taxable Year; or

 

(b)                                 an Amended Co-Investments Schedule indicates
that any amounts paid to OMGUK pursuant to clause 3.1 above in respect of a
Subject Taxable Year were in excess of (or were less than) the After-Tax Amounts
for the relevant Subject Taxable Year,

 

6

--------------------------------------------------------------------------------


 

the amount of the difference (the “Co-Investment Adjustment Amount”) shall be
itemised in the relevant Co-Investments Schedule or Amended Co-Investments
Schedule and set off against, or reduce or increase, any future payments that
would otherwise be due to be paid by OMAM to OMGUK under this Deed until the
Co-Investment Adjustment Amount has been exhausted through set-off or
application in this manner.

 

3.5                               If any Relief arises to OMAM or any of the
OMAM Subsidiaries in respect of a Pre-IPO Co-Investment which has not been taken
into account in calculating the After-Tax Amounts for any Taxable Year, but
which has been used by OMAM or any of the OMAM Subsidiaries to reduce any
liability to Tax in respect of a Taxable Year, OMAM shall make a cash payment to
OMGUK in an amount equal to the amount of the Tax saved by such Relief by no
later than 30 November in the year following that Taxable Year.

 

3.6                               Each payment made pursuant to this Deed shall
be made by wire transfer of immediately available funds to a bank account of
OMGUK or OMAM (as applicable) previously designated by the relevant party.

 

4.                                      RECONCILIATION

 

4.1                               If OMAM and OMGUK are unable to resolve a
disagreement with respect to the matters governed by clause 2.6 within the
relevant period designated in this Deed (such disagreement, a “Reconciliation
Dispute”), the Reconciliation Dispute shall be submitted for determination to an
expert (the “Expert”) in the particular area of disagreement mutually acceptable
to both parties.  The Expert shall be, or shall be a partner in, a major United
States accounting firm or a law firm and the Expert shall not, and/or the firm
that employs the Expert shall not, have any material relationship with either
OMAM or OMGUK or other actual or potential conflict of interest.

 

4.2                               If the parties are unable to agree on an
Expert within 15 Business Days of receipt by the respondent(s) of written notice
of a Reconciliation Dispute, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise.  The Expert shall resolve any matter
within 15 Business Days or as soon thereafter as is reasonably practicable, in
each case after the matter has been submitted to the Expert for resolution.

 

4.3                               If the reconciliation provisions contemplated
by this clause 4 are utilized, the fees of the Expert shall be paid in
proportion to the manner in which the Reconciliation Dispute is resolved, such
that, for example, if the entire dispute is resolved in favor of OMAM, OMGUK
shall pay all of the fees of the Expert, or if the items in dispute are resolved
50% in favor of OMAM and 50% in favor of OMGUK, each of OMAM and OMGUK shall pay
50% of the fees of the Expert.  The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
clause 4 shall be binding on OMAM and OMGUK and may be entered and enforced in
any court having jurisdiction.

 

5.                                      CONSENT AND INFORMATION RIGHTS; OTHER
TERMS

 

5.1                               OMAM will, and will procure that each of the
OMAM Subsidiaries will, on an ongoing basis, provide OMGUK with all information
that OMAM reasonably believes may be relevant to the Pre-IPO Co-Investments or
the determination of the Co-Investment Amounts or After-Tax Amounts, as well as
any other information in relation to the Pre-IPO Co-Investments as may
reasonably be requested by OMGUK.

 

7

--------------------------------------------------------------------------------

 

5.2                               Notwithstanding the provisions of clause 5.1,
OMAM will, and will procure that each of the OMAM Subsidiaries will, provide
OMGUK, upon its reasonable request, with any information available to it in
connection with any proposed disposal of any Pre-IPO Co-Investments.

 

5.3                               The parties agree that the prior written
consent of OMGUK shall be required prior to the transfer, assignment, pledge or
other disposal of any Pre-IPO Co-Investments by any of the OMAM Subsidiaries.

 

5.4                               For the avoidance of doubt, the policies and
procedures adopted by the board of directors of OMAM shall apply to the
activities of OMAM and the OMAM Subsidiaries hereunder until the Majority Holder
Date (as defined in the Shareholder Agreement).

 

6.                                      TERMINATION

 

If the IPO has not closed before 30 November 2014, the provisions of this Deed
shall terminate on that date and the parties shall have no further obligations
or rights under this Deed from (and including) such date, save that those
clauses, the survival of which is necessary for the interpretation or
enforcement of this Deed, shall continue to have effect.

 

7.                                      LATE PAYMENTS

 

The amount of all or any portion of any payment not made to OMGUK or OMAM when
due under the terms of this Deed shall be payable together with any interest
thereon, computed at the Default Rate and commencing from the date on which such
payment was due and payable.

 

8.                                      NOTICES

 

8.1                               Any notice, request, consent and other
communication given or made to any party under this Deed shall be in writing and
may be served by hand delivering it or sending it by prepaid first class
recorded delivery (including without limitation special delivery) or first class
registered  post or fax to the address and for the attention of the relevant
party set out in clause 8.2 (or as otherwise notified by that party under this
clause).  Any notice shall be deemed to have been received:

 

(a)                                 if hand delivered or sent by prepaid first
class recorded or registered post or prepaid international recorded airmail, at
the time of delivery; and

 

(b)                                 if sent by first class post (other than by
prepaid recorded or registered post), two days from the date of posting; and

 

(c)                                  in the case of fax, at the time of
transmission,

 

provided that if deemed receipt occurs before 9.00a.m. on a Business Day the
notice shall be deemed to have been received at 9.00a.m. on that day, and if
deemed receipt occurs after 5.00p.m. on a Business Day, or on any day which is
not a Business Day, the notice shall be deemed to have been received at 9.00a.m.
on the next Business Day.

 

8.2                               The addresses and fax numbers of the parties
for the purposes of clause 8.1 are:

 

If to OMAM, to:

 

c/o Old Mutual (US) Holdings Inc.

200 Clarendon Street, 53rd Floor

 

8

--------------------------------------------------------------------------------


 

Boston, MA 02116

 

Attention: Steve Belgrad, CFO

Phone No: 617-369-7371

Email: Sbelgrad@oldmutualus.com

 

with a copy to:

 

Bingham McCutchen LLP

399 Park Avenue

New York, New York 10022

(T) (212) 705-7000

(F) (212) 752-5378

Attention: Floyd I. Wittlin, Esq.

Email: Floyd.wittlin@bingham.com

 

if to OMGUK, to:

 

Old Mutual plc

5th Floor, Millennium Bridge House

2 Lambeth Hill

London  EC4V 4GG, United Kingdom

 

Attention:

Phone No:

E-mail:

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Ralph Arditi

Phone No: 212-735-3860

Email: ralph.arditi@skadden.com

 

or such other address or fax number as may be notified in writing from time to
time by the relevant party to the other party.  Any change to the place of
service shall take effect five Business Days after notice of the change is
received or (if later) on the date (if any) specified in the notice as the date
on which the change is to take place.

 

8.3                               Notice given under this Deed shall not be
validly served if sent by email.

 

9.                                      ARBITRATION

 

9.1                               [Reserved]

 

9.2                               Arbitration

 

Any dispute arising out of or in connection with this Deed, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration under the rules of the London Court of
International Arbitration (the “LCIA Court”) which are deemed to be incorporated
by reference into this clause, save as modified herein:

 

9

--------------------------------------------------------------------------------


 

(i)                                     The seat of arbitration shall be London,
England.

 

(ii)                                  There shall be three arbitrators, one
nominated by the claimant and one nominated by the respondent within fifteen
(15) days of respondent’s receipt of the claimant’s request for arbitration. If
any party has not appointed its arbitrator within the 15-day period specified
herein, such appointment shall be made by the LCIA Court upon the written
request of a party within 15 days of such request. The LCIA Court shall appoint
the chairman within 15 days of the nomination of the other two members of the
tribunal. The hearing shall be held no later than one-hundred-and-twenty days
following the appointment of the third arbitrator.

 

(iii)                               In terms of procedure, the parties agree
that:

 

(A)                               The Request shall be treated as the
Claimant(s)’ Statement of Case.

 

(B)                               The Statement of Defence shall be sent to the
Registrar within 15 days of receipt of notice of appointment of the third
arbitrator.

 

(C)                               A case management hearing shall take place
within 10 days of receipt of the Statement of Defence to determine the procedure
leading up to the hearing.  The parties shall seek to agree to the procedure
between them, consistent with the provisions of this clause 9.2.

 

(D)                               The Statement of Reply (if any) shall be sent
to the Registrar within 15 days of receipt of the Statement of Defence.

 

(E)                                The Statement of Reply to Counterclaim (if
any) shall be sent to the Registrar within 15 days of receipt of the Statement
of Reply.

 

(F)                                 The arbitral tribunal shall exercise its
power to order the parties to supply copies of any documents in their
possession, custody or power that are relevant to the subject matter of the
dispute taking into account the parties’ desire that the arbitration be
conducted expeditiously and cost effectively. All disclosure of documents shall
be completed within sixty (60) days of the appointment of the third arbitrator.

 

(G)                               The parties agree that they shall have the
right to be heard orally on the merits of the dispute.

 

(iv)                              By agreeing to arbitration, the parties do not
intend to deprive a court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment, or other order in aid of arbitration
proceedings and the enforcement of any award. Without prejudice to such
provisional remedies as may be available under the jurisdiction of a court, the
arbitral tribunal shall have full authority to grant provisional remedies, to
direct the parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any party to respect the arbitral tribunal’s orders to that effect. For the
purpose of any provisional relief contemplated hereunder, the parties hereby
submit to the non-exclusive jurisdiction of the English Courts. Each party
unconditionally and irrevocably waives any objections which they may have now or
in the future to the jurisdiction of the English Courts including objections by
reason of lack of personal jurisdiction, improper venue, or inconvenient forum.

 

10

--------------------------------------------------------------------------------


 

(v)                                 The award shall be in writing, shall state
the findings of fact and conclusions of law on which it is based, shall be final
and binding and shall be the sole and exclusive remedy between the parties
regarding any claims or counterclaims presented to the arbitral tribunal.
Judgment upon any award may be entered in any court having jurisdiction.

 

(vi)                              The parties will bear equally all fees, costs,
disbursements and other expenses of the arbitration, and each party shall be
solely responsible for all fees, costs, disbursements and other expenses
incurred in the preparation and prosecution of their own case; provided that in
the event that a party fails to comply with the orders or decision of the
arbitral tribunal, then such noncomplying party shall be liable for all costs
and expenses (including attorney fees) incurred by the other party in its effort
to obtain either an order to compel, or an enforcement of an award, from a court
of competent jurisdiction.

 

(vii)                           The arbitral tribunal shall have no authority to
award punitive, exemplary or multiple damages or any other damages not measured
by the prevailing parties’ actual damages.

 

(viii)                        All notices by one party to another in connection
with the arbitration shall be in accordance with the provisions of clause 8
hereof, except that all notices for a demand for arbitration made pursuant to
this clause 9.2(viii) must be made by personal delivery or receipted overnight
courier. This agreement to arbitrate shall be binding upon the successors and
permitted assigns of each party. This Deed and the rights and obligations of the
parties shall remain in full force and effect pending the award in any
arbitration proceeding hereunder.

 

9.3                               Confidentiality

 

Except to the extent necessary to compel arbitration or in connection with
arbitration of any dispute under this Deed, or for enforcement of an arbitral
award, information concerning (i) the existence of an arbitration pursuant to
this clause 9, (ii) any documentary or other evidence given by a Party or a
witness in the arbitration, or (iii) the arbitration award, may not be disclosed
by the tribunal administrator, the arbitrators, any Party or its counsel to any
Person not connected with the proceeding unless required by law or by a court or
competent regulatory body, and then only to the extent of disclosing what is
legally required. A Party filing any document arising out of or relating to any
arbitration in court shall seek from the court confidential treatment for such
document and provide notice thereof to the non-disclosing Party.

 

9.4                               Conduct during Dispute Resolution

 

The Parties shall continue the performance of their respective obligations under
this Deed that are not the subject of dispute during the resolution of any
dispute or agreement, including during any period of arbitration, unless and
until this Deed is terminated or expires in accordance with its terms and
conditions.

 

10.                               ASSIGNMENT; AMENDMENTS; WAIVERS; AND
SUCCESSORS

 

10.1                        Neither this Agreement nor any of the rights,
interests or obligations of any party under this Agreement may be assigned by
such party without the prior written consent of the other party, except that
OMGUK may assign this Agreement or its rights and interests under this Agreement
to OM plc or any OMAM Subsidiary.

 

11

--------------------------------------------------------------------------------


 

10.2                        No amendment, modification, supplement or variation
of this Deed (or any document entered into pursuant to or in connection with
this Deed) shall be valid unless it is in writing and signed by or on behalf of
each of the parties to this Deed. For the avoidance of doubt, no amendment,
modification, supplement or variation of this Deed shall be valid if made by
e-mail.  Any failure of a Party to comply with any obligation, covenant or
agreement contained in this Agreement may be waived by the Party entitled to the
benefits thereof only by a written instrument duly executed by the Party
granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant or agreement shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure of
compliance.

 

10.3                        All of the terms and provisions of this Deed shall
be binding upon, shall inure to the benefit of and shall be enforceable by the
parties hereto and their respective successors and permitted assigns.  OMAM
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of OMAM, by written agreement, expressly to assume and agree to
perform this Deed in the same manner and to the same extent that OMAM would be
required to perform if no such succession had taken place.

 

11.                               WITHHOLDING

 

Either party shall be entitled to deduct and withhold from any payment payable
pursuant to this Deed such amounts as that party is required by law to deduct
and withhold with respect to the making of such payment.  To the extent that
amounts are so withheld and paid over to the appropriate Taxing Authority by the
relevant party, such withheld amounts shall be treated for all purposes of this
Deed as having been paid to the other party.

 

12.                               CONFIDENTIALITY

 

Each party undertakes hereafter it will treat all information provided to it by
any other party with the same degree of care as such party treats its own
information of the same nature; provided that each party hereto may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions described in this Deed for the relevant party, and
all materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to such tax treatment and tax structure.

 

13.                               NO JOINT VENTURE

 

Nothing in this Deed is intended to or shall operate to create a partnership or
joint venture of any kind between the parties, or to authorize either party to
act as agent for the other, and neither party shall have authority to act in the
name or on behalf of or otherwise to bind the other in any way (including but
not limited to the making of any representation or warranty, the assumption of
any obligation or liability and the exercise of any right or power).

 

14.                               COUNTERPARTS

 

This Deed may be executed in any number of counterparts, including electronic
counterparts, and by the parties to it on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument. The Deed is not effective until each party has executed at
least one counterpart.

 

15.                               ENTIRE DEED; NO THIRD-PARTY BENEFICIARIES.

 

15.1                        This Deed, including any Schedules hereto,
constitutes the entire agreement and understanding of the parties relating to
the subject matter of this Deed.  Each of the parties acknowledges and agrees
that in entering into this Deed, it has not relied on any statement,

 

12

--------------------------------------------------------------------------------


 

representation, warranty, understanding, undertaking, promise or assurance of
any person (whether party to this Deed or not) which is not expressly set out in
this Deed.

 

15.2                        The parties acknowledge that they have been
independently advised and, having regard to the circumstances and to the other
provisions of this Deed, they consider this clause 15 to be fair and reasonable.

 

15.3                        Nothing in this Deed, express or implied, is
intended to or shall confer upon any person other than the parties hereto and
their respective successors and permitted assigns, any rights or remedies
hereunder.  A person who is not a party to this Deed shall have no right under
the Contracts (Rights of Third parties) Act 1999 to rely upon or enforce any
term of this Deed. This clause 15 shall not affect any right or remedy of a
third party which exists or is available apart from that Act.

 

16.                               GOVERNING LAW

 

The validity, construction and performance of this Deed (and any claim, dispute
or matter arising under or in connection with it or its enforceability) and any
non-contractual obligations arising out of or in connection with it, shall be
governed by and construed in accordance with the law of England and Wales.

 

17.                               SEVERANCE

 

17.1                        If any provision of this Deed shall be found to be
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Deed which shall
remain in full force and effect.

 

17.2                        If any provision of this Deed is so found to be
invalid, illegal or unenforceable but would be valid, legal or enforceable if
some part of the provision were deleted, the provision in question shall apply
with such deletion(s) as may be necessary to make it valid.

 

17.3                        The parties shall, in the circumstances referred to
in clause 17.1, and if clause 17.2 does not apply, in good faith use
commercially reasonable endeavours to find and effect an alternative means to
achieve the same or substantially the same result as that contemplated by the
invalid, illegal or unenforceable provision.

 

18.                               REMEDIES

 

18.1                        The parties hereby expressly recognize and
acknowledge that immediate, extensive and irreparable damage would result, no
adequate remedy at law would exist and damages would be difficult to determine
in the event that any provision of this Deed is not performed in accordance with
its specific terms or is otherwise breached. Therefore, in addition to, and not
in limitation of, any other remedy available to any party, and notwithstanding
the provisions of clause 8.1, an aggrieved Party under this Deed is entitled to
specific performance of the terms hereof and immediate injunctive relief,
without the necessity of proving the inadequacy of money damages as a remedy.
Neither party shall be required to obtain or furnish any bond or similar
instrument in connection with or as a condition to obtaining or seeking any such
remedy. For the avoidance of doubt, nothing in this Deed shall diminish the
availability of specific performance of the obligations under this Deed or any
other injunctive relief.

 

18.2                        Such remedies, and any and all other remedies
provided for in this Deed, shall be cumulative in nature and not exclusive and
shall be in addition to any other remedies whatsoever which any party may
otherwise have. Each of the parties hereby acknowledges and agrees that it may
be difficult to prove damages with reasonable certainty, that it may be
difficult to procure suitable substitute performance, and that injunctive relief
and/or specific performance

 

13

--------------------------------------------------------------------------------


 

will not cause an undue hardship to the parties. Each party hereby further
agrees that in the event of any action by the other party for specific
performance or injunctive relief, it will not assert that a remedy at law or
other remedy would be adequate or that specific performance or injunctive relief
in respect of such breach or violation should not be available on the grounds
that money damages are adequate or any other grounds.

 

19.                               FURTHER ASSURANCES

 

Each party shall, on being required to do so by any other party, perform or
procure the performance of all such acts and/or execute and/or deliver or
procure the execution and/or delivery of all such documents (in each case at its
own expense), as may be required by law or as any other party may from time to
time reasonably require in order to implement and give full effect to this Deed.

 

[Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this document has been executed as a Deed and is delivered
and takes effect on the date first written above.

 

 

EXECUTED AND DELIVERED

)

 

AS A DEED by

)

 

OM ASSET MANAGEMENT PLC

)

 

acting by its authorised signatory

)

/s/ Julian Roberts

 (authorised signatory)

 

 

 

In the presence of:

)

 

 

 

 

 

 

Signature of witness:

/s/ Vance Chapman

 

 

 

 

 

 

Name of witness (print):

Vance Chapman

 

 

 

 

 

 

Witness Address:

41 Lothbury

 

 

 

 

 

 

 

London EC2R 7HF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTED AND DELIVERED

)

 

AS A DEED by

)

 

OM GROUP (UK) LIMITED

)

acting by its authorised signatory

)

/s/ Martin C. Murray

 (authorised signatory)

 

 

 

In the presence of:

)

 

 

 

 

 

 

Signature of witness:

/s/ Sophie Donnithorne-Tait

 

 

 

 

 

 

Name of witness (print):

Sophie Donnithorne-Tait

 

 

 

 

 

 

Witness Address:

41 Lothbury

 

 

 

 

 

 

 

London EC2R 7HF

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
